Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Election/Restrictions
	This application contains claims 1-20 directed to the following patentably distinct species of the claimed invention: 
Species A1:   claims 1-7.
Species A2:   Claims 8-14.
Species A3:   claims 15-20.
Species A1, A2 and A3 are related as combination and subcombinations.  Inventions 1, 2 and 3 in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because: Species A1 as a combination does not require the particular first barrier layer defined in Species A2 and/or the particular second SAM of Species A3; or Species A2  as a combination does not require the particular second SAM of Species A3. And, each of the combination and subcombinations has separate utility such as a stand-alone semiconductor device or an integrated semiconductor system.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, none is generic.

Furthermore, for any single species elected from the above identified Species A1 A2 and A3, further election is required among the following patentably distinct species of the claimed invention:
	Species B1:		embodiment of Fig. 17B.
	Species B2:		embodiment of Fig. 19B.
	Species B3:		embodiment of Fig. 25B.
	Species B4:		embodiment of Fig. 27B.
	Species B5:		embodiment of Fig. 28B.
	Species B6:		embodiment of Fig. 29B.
	Species B7:		embodiment of Fig. 30B.
	Species B8:		embodiment of Fig. 32B.
	Species B9:		embodiment of Fig. 33B.
	Species B10: 	embodiment of Fig. 34B.
	Species B11:	   	embodiment of Fig. 35B.
	Species B12:		embodiment of Fig. 39B.
	Still furthermore, for any single species elected from the above identified Species B1 through B12, further election is required among the following patentably distinct species of the claimed invention:
	Species C1:		embodiment of Fig. 36B.
	Species C2:		embodiment of Fig. 37B.
	Species C3: 		embodiment of Fig. 38B.
	Species C4:	   	embodiment of Fig. 40B.
	Species C5:		embodiment of Fig. 41B.
	Species C6:		embodiment of Fig. 42B.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species are distinct because of the patentably distinctive characteristics readily apparent in the corresponding figures identified above and/or the patentably distinctive characteristics/features expressively listed in the above identified species. 

Applicant is advised that the reply to this requirement (between species) to be complete must include (i) an election of a species to be examined (i.e., elect a single species from Species A1, A2 and A3, then further elect a single species from Species B1—B12, and then still further elect a single species from Species C1—C6), even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/Primary Examiner, Art Unit 2898